Decree affirmed in each case. These were cross libels for divorce. After a hearing the judge entered a decree dismissing the libel of the husband and a decree nisi of divorce to the wife for the cause of cruel and abusive treatment on the part of the husband. In the decree nisi he awarded custody of the minor child to the wife and ordered payments by the husband for support of said child. The husband appeals from both decrees. The evidence is fully reported without any findings by the judge. It has been repeatedly said that the entry of a decree imported the finding of every fact necessary to support it. We need not recite the evidence which was conflicting. The decrees rested largely upon the testimony of the witnesses, including both parties, whom the judge saw and heard. We cannot say that the judge was plainly wrong. The record discloses no error of law or fact. Levanosky v. Levanosky, 311 Mass. 638, 639.